Gest, J.,
These exceptions relate to the disallowance by the auditing judge of the claim of Hattie Moss for goods alleged to have been sold and delivered to the decedent.
The auditing judge heard the case very patiently in three sessions of the court, and allowed the claimant the greatest latitude in the presentation of her claim. The adjudication discussed all the testimony in detail, and our examination of it shows that his decision was entirely correct. Aside from this, the findings of the auditing judge in cases of this kind are equivalent to the verdict of a jury, and exceptions will not be sustained in the absence of manifest error: Robert J. Ward & Co. v. Miller, 80 Pa. Superior Ct. 259, Auto Stores, Inc., v. Foss-Hughes Co., 90 Pa. Superior Ct. 103, and many other cases might be cited to the same effect. The exceptions of Hattie Moss are dismissed.